Citation Nr: 1104335	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety and depression, to include as due to 
personal assault.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as due to personal assault.

3.  Entitlement to service connection for human immunodeficiency 
virus related illness, to include as due to personal assault.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to February 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that during the weekend after basic 
training, he was the victim of a personal assault in an off-base 
motel room by a fellow unit member.  As a result of the alleged 
attack, the Veteran asserts that he developed an acquired 
psychiatric disorder manifested by depression and anxiety, 
sustained a back injury, and was infected with the human 
immunodeficiency virus (HIV).  The Veteran has stated that he did 
not report the assault at any time during his period of service, 
and there is no evidence in the service treatment or personnel 
records of the characteristic personal assault markers recognized 
by VA as being probative that such an assault occurred.  However, 
it is recognized that the lack of evidence of typical personal 
assault markers may also be due to the short four-month duration 
of the Veteran's military service.  Based on its review of the 
record, the Board finds no evidence to conclude that, with 
respect to the personal assault itself, the Veteran's statements 
as to its occurrence are not credible, to include his positive 
answers to the military sexual trauma screen conducted during a 
April 2005 VA outpatient visit.  However, with respect to the 
three claimed disorders, the evidence reflects additional 
potential causes.  Therefore, remand of these issues, to 
determine the etiology of the claimed disorders in light of the 
aggregate record, is required.

The service treatment records reflect that during a January 1980 
mental health unit evaluation, the Veteran reported childhood 
conflict with his father over his choice of clothes and his 
displayed mannerisms.  While denying the desire to have, or 
having previously engaged in, homosexual relationships, he 
reported his intent to seek a transsexual operation once he was 
discharged from service.  The examining psychiatrist found strong 
indications of a sexual identity crisis, and diagnosed 
transsexualism/sexual deviation.  While noting that the mental 
status examination was normal, the psychiatrist remarked that the 
Veteran did not appear to be feigning transsexualism to obtain 
early release from the military.  He recommended administrative 
separation; the Veteran was given an honorable discharge from 
service in February 1980 as a result of action taken with regard 
to decisions or recommendations of the service department's 
clemency board.

Although the Veteran asserts that he experienced anxiety and 
depression in service, the first evidence that the Veteran was 
treated for an acquired psychiatric disorder is dated in December 
2000.  To that end, the majority of the postservice psychiatric 
treatment records, to include private treatment records dated 
from 2002 to 2004, relate his anxiety and depression either to 
the disownment of the Veteran by his family after his 1983 HIV 
diagnosis, or to workplace stressors, including a November 2002 
incident at his place of employment relating to his HIV status, 
after which the Veteran began to receive temporary disability 
benefits when his treating physician found his anxiety to 
preclude employment.  As the etiology of his current acquired 
psychiatric disorder is unclear; as such, a VA examination is 
required.

Additionally, the Veteran's service treatment records show no 
evidence of a back injury or a diagnosed back disorder.  However, 
a December 2002 private treatment record noted that in 1999, the 
Veteran hurt his back at work at a magazine publishing company 
while carrying a large bundle of magazines.  A February 2005 
private treatment record further reflects that the injury was so 
severe, he filed a workers' compensation lawsuit against the 
company and later underwent lumbar spine fusion surgery.  
Therefore, even though the Veteran's statements as to the claimed 
inservice back injury are credible lay evidence, intercurrent 
injuries have occurred.  Thus, clarification of the etiology of 
the Veteran's current back disorder is required.

Finally, the Veteran's service treatment records show no evidence 
of HIV testing, or an HIV diagnosis.  The Veteran has related 
that he was first tested for HIV in December 1983, approximately 
3 years and 10 months after his service separation.  His 
postservice VA and private treatment records repeatedly confirm 
that this is the approximate time he first learned he was HIV-
positive.  The Veteran has also argued that the alleged sexual 
assault was the only incident during which he could have 
contracted HIV, as he was fully celibate prior to, and following, 
the sexual assault.  However, private treatment records dated 
from January 2005 through July 2007 indicated that the Veteran 
was sexually active.  While the Veteran's private physician 
indicated in August 2007 that there must have been a glitch in 
transferring the Veteran's records from the electronic paper copy 
to the hard copy, because the Veteran had not been sexually 
active, other treatment records also reflect sexual activity 
after military service.  These include a February 2009 private 
treatment record from another facility at which time the Veteran 
reported a 26-year history of HIV infection, with celibacy only 
since 1992.  Moreover, a May 2003 private psychiatric evaluation 
noted that while the Veteran reported having been celibate since 
1984 when he learned he was HIV positive, he had engaged in 
casual sexual encounters prior to that time.  Therefore, a VA 
examination is required to determine the most likely origin of 
the Veteran's HIV.

Accordingly, the appeal is remanded for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his acquired psychiatric 
disorder.  A copy of this Remand and the 
entire claims file must be made available 
to and reviewed the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
Veteran's statements.  The examiner should 
conduct a complete history and diagnose 
any psychiatric disorders.  The examiner 
should offer an opinion as to whether any 
psychiatric disorder is etiologically 
related, at least in part, to the in-
service sexual assault described by the 
Veteran or to any other incident during 
the Veteran's service.  All necessary 
diagnostic testing should be conducted and 
commented upon by the examiner.  All 
opinions should be supported by a clear 
rationale, which should include a 
discussion of the specific evidence on 
which the opinion is based.   

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his back disorder.  A copy of 
this Remand and the entire claims file 
must be made available to and reviewed the 
VA examiner.  Pertinent documents should 
be reviewed, including service treatment 
records, VA and private treatments 
records, and the Veteran's statements.  
The examiner should conduct a complete 
history and diagnose any psychiatric 
disorders.  The examiner should offer an 
opinion as to whether any back disorder is 
etiologically related, at least in part, 
to the in-service sexual assault described 
by the Veteran or to any other incident 
during the Veteran's service.  All 
necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, which 
should include a discussion of the 
specific evidence on which the opinion is 
based.   

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his HIV.  A copy of this 
Remand and the entire claims file must be 
made available to and reviewed the VA 
examiner.  Pertinent documents should be 
reviewed, including service treatment 
records, VA and private treatments 
records, and the Veteran's statements of 
the Veteran.  The examiner should conduct 
a complete history and physical.  The 
examiner should offer an opinion as to 
whether the Veteran's HIV is at least as 
likely as not related to service or an 
event or service origin.  All opinions 
should be supported by a clear rationale, 
which should include a discussion of the 
specific evidence on which the opinion is 
based.   

4.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  If the Veteran does 
not report for the aforementioned 
examinations, obtain documentation showing 
that notice scheduling the examinations 
was sent to the last known address of 
record, and indicate whether any notice 
sent was returned as undeliverable.

5.  After undertaking the development 
above, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






